Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over German 754 (DE 2,623,754) and/or Walrave et al (US 3,987,831) in view of O'Brien (US 2009/0114322) and/or Japan 007 (JP 60-234007).
	German 754 discloses a tire having a tread comprising a stud [FIGURE, abstract, machine translation].  The stud comprises a tip 10 comprising tungsten carbide [paragraph 34] and a body 11 comprising hard plastic [paragraph 32].  The body comprises an upper tubular section 12, a neck section 17 and a lower flange head section 16.  FIGURE 1 illustrates the tip protruding from the upper surface of the upper tubular section 12 by about 19% of the length of the body.  The diameter of the neck section 17 is smaller than the diameter of the tubular section 10 [FIGURE]. The 
	Walrave et al discloses a tire having a stud comprising a stud [FIGURES 1-4].  The stud comprises a rod 5 comprising tungsten carbide and a sleeve (body) comprising thermoplastic (e.g. polyamide) [col. 1 lines 29-30, col. 2 lines 13-15, col. 3 lines 25-56, EXAMPLE].  The body comprises an upper flange 4, a cylindrical portion 3, a truncated cone portion 2 and a base flange 1.  The rod forms a tip projecting from the body [FIGURES 1-4].  FIGURES 1 and 2 illustrate the tip projecting from the tip by about 8% of the length of the body.  The upper surface of the upper flange is flush with the surface of the tread [col. 3 lines 1-2].  Walrave et al does not recite providing the stud with different colors.  
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide an anti-skid tire stud comprising a stud body and a pin such that the stud body comprises a top portion comprising polymeric material having a first color and a bottom portion comprising polymeric material having a second color different from the first color wherein the pin extends out of the top portion since (1)  (A) German 754, directed to studs for tires, teaches improving grip on ice by providing a TIRE TREAD with a STUD comprising a stud body comprising hard plastic and a pin comprising tungsten carbide wherein the pin extends out of a top portion of the stud body and/or (B) Walrave et al, stud body comprising thermoplastic (e.g. polyamide) and a pin comprising tungsten carbide wherein the pin extends out of a top portion of the stud body and (2) (A) O'Brien teaches providing a TIRE TREAD with a marker ["STUD"] comprising thermoplastic material such as nylon [polyamide] having different colors (e.g. black, yellow, red) wherein the marker ["STUD"] has a stud configuration so that tread wear may be visually indicated [FIGURES 6A-6D] and/or (B) Japan 007 teaches providing a TIRE TREAD with a drive pin ["STUD"] comprising thermoplastic material such as nylon [polyamide] having different colors (e.g. black, yellow, red) wherein the drive pin ["STUD"] has a stud configuration so that tread wear may be visually indicated [FIGURE 1, abstract, translation].     
	As to claims 2 and 3, German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach an elongated stud wherein pin extends into the stud body and projects from the upper surface of the stud body.
	As to claim 4, German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach a stud having a bottom flange (bottom portion).
	As to claim 5, German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach a stud having a smaller diameter intermediate portion.
	As to claims 6, 9 and 13-14, O'Brien [FIGURES 6A-6C] / Japan 007 [FIGURE 1] suggest using three different colors (e.g. black, yellow, red) wherein each color extends to a lateral surface of the "STUD".

	As to claims 10-11, German 754 / Walrave et al teach using polymeric material for the stud body and tungsten carbide for the pin wherein, as to claim 11, Walrave et al specifically teaches using thermoplastic material.
	As to claim 12, it would have been obvious to one of ordinary skill in the art to include one or more of pigments and dyes in the polymeric material since Japan 007 teaches including a coloring agent in the thermoplastic to obtain a desired color [translation]. 
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide the pin of the anti-skid tire stud with a polygonal cross section since official notice is taken that it is well known / conventional per se in the tire art to provide a stud having a pin and a stud body such that the pin has a polygonal cross section instead of a circular cross section.  
	As to claims 16 and 17, it would have been obvious to one of ordinary skill in the art to provide the anti-skid tire stud such that the pin extends through the stud body as claimed since (1) German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach extending a pin through a stud body toward the bottom of the stud and (2) O'Brien [FIGURES 5D, 6D] / Japan 007 [FIGURE 1] teaches providing a "STUD" with different colored section along the height of the "STUD" to indicate wear. 
4)	Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over German 754 (DE 2,623,754) and/or Walrave et al (US 3,987,831) in view of O'Brien (US 2009/0114322) and/or Japan 007 (JP 60-234007) as applied above and further in view of Japan 052 (JP 2010-070052).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide the anti-skid tire stud such that max diameter (top portion) is at least 5% larger than diameter (intermediate portion) and max diameter (bottom portion) is at least 10% larger than max diameter (top portion) since (1) German 754 shows the diameter of the neck section 17 being smaller than the diameter of the tubular section 10 [FIGURE], German 754 shows the diameter of the neck section 17 being smaller than the diameter of the flange head section 16 [FIGURE] and German 754 teaches that the cross sectional area of the lower flange head section 16 is equal to or greater than the cross sectional area of the upper tubular section 12 [paragraph 24, claim 5] and (2) Japan 052 teaches providing a stud for a tire such that, for example, the upper section of the stud has a diameter A' = 6.5 mm, the neck section of the stud has a diameter B' = 5.0 mm and the bottom flange section has a diameter C' = 8.0 mm; diameter A' = 130% diameter B' and diameter C' = 123% diameter A'.
	As to claims 18 and 19, it would have been obvious to one of ordinary skill in the art to provide more than one different colored anti-skid tire stud and to install these anti-skid tire studs in tread blocks of a tread of a tire [claim 18], such that the top portion of each anti-skid tire stud is essentially flush with a tread block surface [claim 19] since (1) German 754 / Walrave et al teaches installing studs in a tread of a tire such that the upper surface of the stud body of each stud is flush with the tread surface and (2) Japan 052 teaches installing studs in a blocks of a tread of a tire [FIGURES 1-5].
	As to claim 20, see comment for claims 16 and 17.

5)	Applicant's arguments filed 1-13-22 have been fully considered but they are not persuasive.
	Applicant argues that German 754 / Walrave et al does not disclose providing the anti skid stud with two colors.  This argument is not persuasive.  O'Brien and/or Japan 007 motivate one of ordinary skill in the art to provide the plastic body of either the antiskid stud of German 754 or Walrave et al such that it comprises differently colored polymeric materials to obtain the benefit of allowing visual indication of tread wear.  See MPEP 2143.  German 754 / Walrave et al disclose that an anti-skid tire stud for insertion in a hole of a tire tread comprising a plastic stud body having a top portion and a bottom portion and a pin wherein the pin extends out of the top portion is known.  O'Brien / Japan 007 disclose that a "stud" for insertion in a hole of a tire tread comprising a plastic body having a top portion and a bottom portion wherein the top and bottom portions comprise differently colored materials is known.  Combining these known prior art elements yields the predictable result of an antiskid tire stud which allows visual indication of tread wear.  See MPEP 2143.  The simple substitution of differently colored polymeric materials for a single color polymeric material obtains the predictable result of allowing visual indication of tread wear.  See MPEP 2143.  With respect to this known technique of using differently colored polymeric materials to obtain the improvement of allowing visual indication of tread wear (a predictable result), it is noted that the studs of German 754, Walrave et al, O'Brien and Japan 007 are similar in that each of these studs has a bottom flange and is configured to be inserted in a hole of a tire tread.  See MPEP 2143. 

	Applicant comments that one of ordinary skill in the art could insert antiskid studs of German 754 / Walrave et al in some holes of a tire tread and insert markers ("studs") of O'Brien / Japan 007 in other holes of the tread.  More properly, O'Brien and/or Japan 007 motivate one of ordinary skill in the art to provide the plastic body of either the antiskid stud of German 754 or Walrave et al such that it comprises differently colored polymeric materials to obtain the benefit of allowing visual indication of tread wear.  See MPEP 2143.  
	Applicant argues that the body of O'Brien / Japan 007 fails to comprise a hole / aperture which faces the road.  This argument is not persuasive. FIRST: German 754 / Walrave et al each teach a stud having a pin arranged in a hole / aperture of a stud body wherein the pin faces the road.  SECOND: O'Brien and/or Japan 007 motivate one of ordinary skill in the art to provide the plastic body of either the antiskid stud of German 754 or Walrave et al such that it comprises differently colored polymeric materials to obtain the benefit of allowing visual indication of tread wear.  See MPEP 2143.  
6)	No claim is allowed.
7)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 11, 2022